      Case 1:20-cv-03388-EGS Document 34-1 Filed 04/07/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


MICHIGAN WELFARE RIGHTS
ORGANIZATION, et al.,
                                           Case No. 1:20-cv-03388-EGS
             Plaintiffs,

                  v.

DONALD J. TRUMP, et al.,

             Defendants.


           DECLARATION OF STEPHEN L. ASCHER IN SUPPORT OF
               THE MOTION FOR PRO HAC VICE ADMISSION

     I, Stephen L. Ascher, hereby declare as follows:

     1. My full name is Stephen Louis Ascher.

     2. I am a Partner at the law firm of Jenner & Block LLP. My office address and

        telephone number are as follows:

        Jenner & Block LLP
        919 Third Avenue
        New York, NY 10022
        (212) 891-1670

     3. I am a member of the bar of the State of New York.

     4. I have not been disciplined by any state or federal bar and there are no disciplinary

        proceedings pending against me as a member of the bar in any jurisdiction.

     5. I have not applied for admission pro hac vice with this court within the past two

        years.

     6. I do not practice law from an office located in the District of Columbia.
        Case 1:20-cv-03388-EGS Document 34-1 Filed 04/07/21 Page 2 of 2




I declare under penalty of perjury that the foregoing is true and correct.

Executed this 7th day of April, 2021.




                                                      Stephen L. Ascher
                                                      Jenner & Block LLP
                                                      919 Third Avenue
                                                      New York, NY 10022
                                                      (212) 891-1670
                                                      sascher@jenner.com
